Citation Nr: 1615987	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel







INTRODUCTION

The Veteran had active service from September 1960 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of this case belongs to the RO in Winston-Salem, North Carolina.  This case was most previously before the Board in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for low back disability, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.


Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a veteran is entitled to the presumption, the burden then falls on VA to rebut the presumption by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  See 38 U.S.C. § 1111 (the Secretary's burden is derived from the phrase "or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service"); Wagner, 370 F.3d at 1096.  Conversely, when a medical condition is noted during an entrance examination and a veteran claims that the preexisting condition was aggravated during service, a related but different statutory provision is applicable: Section 1153, title 38, U.S. Code, provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military . . . service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

A Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456 (1992).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran asserts that he has low back disability that resulted from multiple parachute jumps and an automobile accident during service.

The Veteran's September 1960 enlistment examination noted that the Veteran had thoracic lumbar scoliosis (though the examiner indicated that the condition was not considered disabling).  The Veteran's PULHES profile "P, U, and L" all reflected a 1.

The Veteran's August 1963 service separation examination report indicates that the Veteran's spine was clinically evaluated as normal, and the Veteran's PULHES profile "P, U, and L" all reflected a 1.

A September 1963 service treatment record indicates that the Veteran reported that several days prior he had been struck from behind in his car while at a stoplight.  The next day, he started having mid-back pain without radiation.  The Veteran was now complaining of local pain in the mid-back without radiation.  Upon examination, thoracolumbar scoliosis was noted with convexity to left at approximately T1, with upper and lower compensatory curves.  Tenderness was found over T6 through T11.  There was some thoracic rotation with prominent paraspinal muscles on the left.  No spasm was found and the neurological examination was normal.  X-rays revealed scoliosis without any fractures.  Possible reverse spondylolisthesis was noted at L5-S1.  It was noted that the Veteran was to be discharged from active service in 10 days.

A private physician's letter (P.Z., MD) dated in August 1993 (and apparently not of record until June 2009) noted that the Veteran had sustained injuries to his spine due to a fall at work in September 1992.  Dr. Z essentially indicated that the Veteran's current low back disability at that time (i.e., in August 1993) was essentially 50% due to the 1992 accident and 50% due to "pre-existing degenerative changes."

A private physician's letter (F.Z., MD) dated in February 1999 contained, in pertinent part, the following:

I have seen [the Veteran] in my office, we had a lengthy discussion about his medical problems and I performed a physical examination.

[The Veteran] is a 59 year old iron worker on Social Security Disability since September 1992 who is followed regularly at the VA Hospital outpatient clinic.  From his multiple records and based on the discussion we had, he was in the military from 1960 to 1963 where he sustained a parachute jump injury and started having back symptoms requiring various pain medications.

At a December 1995 VA examination the Veteran indicated that he had originally injured his back following a parachute jump in 1961.  The Veteran stated that he had chronic low back pain from that time but had not brought it to the attention of a corpsman or medical doctor because he was afraid of being discharged from the service.  After service, the Veteran worked as an iron worker, although he had multiple aches and pains.  He continued to go to work as he said, "(a) few aches and pains shouldn't keep people from working."  The Veteran reported that after his workplace accident in 1992, he was hospitalized for several days.

At a November 1996 RO hearing the Veteran restated his assertion that he had injured his back after a parachute jump in service.  The Veteran also reported that in service he had been involved in a motor vehicle accident in which another vehicle rammed him.  He claimed that this accident aggravated his prior back injury.  The Veteran asserted that he had experienced continuous problems with his back from the time of discharge until his September 1992 workplace accident.  The Veteran testified that he had been treated by a Dr. G for his back condition, but that Dr. G had passed away in the early 1980s.  The Veteran later testified that he had not visited any other private medical doctors for this condition.  The Veteran's friend testified that he had known the Veteran since the 1960s.   He testified that he knew the Veteran prior to his entrance in the service, and that after his separation, the Veteran was in constant pain.  The Veteran's friend apparently advised the Veteran to seek treatment at the VA, but the Veteran had resisted.  

The Board finds that the Veteran's statements as to the onset of his low back disc disease and continuity of symptomatology since service are credible, and the Board finds that the Veteran's lay statements and supporting medical evidence are sufficient to establish continuity of symptomatology as to that disability.  The Veteran made parachute jumps during service, and the Veteran's service treatment records clearly document a vehicle accident during service that led to complaints of back pain at that time.  In addition to the service treatment records, the Board finds that the letters from Dr. P.Z. and Dr. F.Z., taken together, tend to medically substantiate the Veteran's assertions in this case.

While VA examiners have provided unfavorable medical opinions in this case, the Board cannot find any opinion that discusses and substantively comments on Dr. P.Z.'s August 1993 letter that noted that the Veteran had degenerative changes of the low back prior to his 1992 work-related accident.  Further, many of the unfavorable medical opinions were styled as addressing the aspect of the Veteran's low back scoliosis noted upon his entry to service.  The Board observes, however, that such was considered non-disabling upon the Veteran's entry to service, and the May 2013 VA examiner essentially stated that the severity of the Veteran's thoracic lumbar scoliosis had not changed in over 40 years and had remained mild.

Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for lumbar spine degenerative disc disease is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


